FLAHERTY, Judge,
dissenting.
I respectfully dissent.
The General Assembly has decreed that
[i]f the employe at the time of the injury is a minor, under the age of eighteen years of age, employed or permitted to work in violation of any provision of the laws of this Commonwealth relating to minors of such age, compensation either in the case of injury or death of such employe, shall be one hundred and fifty per centum of the amount that would be payable to such minor if legally employed.
Section 320 of the Workers’ Compensation Act (Act), 77 P.S. § 672(a) (emphasis added).1 The Supreme Court has recently instructed that the term “shall” is mandatory. Oberneder v. Link Computer Corp., 548 Pa. 201, 696 A.2d 148 (1997). Thus, pursuant to the plain language of the General Assembly, Ms. Karyann Figuereo who, at the time of her injury was only 15 years of age and was employed by American Belt Company in violation of the laws of this Commonwealth was entitled to 150% compensation. Despite the plain language of statute, the Majority fails to give effect to that plain language in favor of giving effect to the purported purpose of Section 320 which the Majority perceives to be the punishment of employers who illegally employ minors. The Majority reasons that to require the employer to pay out of its own pocket an additional 50% in compensation would frustrate the purpose of Section 320 where the employer innocently and in good faith employed a minor who fraudulently misrepresented her age. Because I disagree both as to the Majority’s perceived purpose of the act and as to its conclusion regarding the frustration of the act’s purpose, I must dissent.
The Supreme Court most recently stated that the purpose of Section 320 was the protection of minors by giving effect to *84child labor laws. The Supreme Court stated that
[i]n providing an award of additional 50% compensation to be paid by an offending employer, the Legislature has clearly sought to effect compliance with the provisions of the Child Labor Law, the purpose of which is to protect minors by requiring employers to hire minors in the manner and only for such jobs as are specified in the Child Labor Law.
Ligonier Tavern v. Workers’ Compensation Appeal Board (Walker), 552 Pa. 237, 243, 714 A.2d 1008, 1011 (1998). It is clear that the protection of minors is the purpose of Section 320, as opposed to its being solely the punishment of employers, which is the Majority’s sole basis for rewriting the statutory child labor protections in this Commonwealth. In any event it is also incorrect for the Majority to add the words “bad faith” to the Act as a condition precedent to punishing employers who in good faith hire minors. In Section 320,2 the General Assembly has determined that rendering employers strictly hable for the additional 50% compensation effectuated a more certain protection of minors than to establish the reasonableness standard which the Majority today imposes. See Baehr v. Commonwealth ex rel. Lower Merion Township, 51 Pa.Cmwlth. 241, 244-246, 414 A.2d 415, 417 (1980)(“[t]he reasons for sustaining legislation which makes certain acts crimes and punishable as such without regard to defendant’s motive, intent, reasonableness or good faith, are ... (1) To require a degree of diligence for the protection of the public and (2) convenience of enforcement.”). Giving effect to the plain language of Section 320 so as to hold employers strictly liable simply does not frustrate the purpose of protecting minors. Indeed, holding employers strictly liable promotes a degree of diligence for the protection of minors. That this is so was long ago recognized by our Supreme Court in a context remarkably similar to the instant one.
In Krutlies v. Bulls Head Coal Co., 249 Pa. 162, 94 A. 459 (1915), an employer hired a minor who misrepresented his age and the minor was injured. The minor sued for damages and the employer raised the defense that the minor deceived the employer by providing a paper falsely certifying the minor’s age. The relevant statute at issue in Krutlies prohibited the employment of a minor less than 16 years in certain jobs including the job which the minor plaintiff in Krutlies was hired to perform. The employer argued that it was deceived by the minor’s misrepresentation and therefore the employer should not be held liable. In rejecting the employer’s deception defense, the Supreme Court held that
the act does not provide that employers shall' not knowingly take into their service a minor under the prohibited age; *85on the contrary, its provision is (section 3):
‘That no minor under the age of sixteen years shall be employed * * * unless the employer of such minor procures and keeps on file * * * the employment certificate. * * * ’
This act was avowedly passed, as shown by its title, ‘to provide for the health and safety of minors,’ and it calls for a construction that will ‘best effectuate the purpose of its enactment.’ So far as civil liability is concerned..., if the statute is violated, the question is not whether the defendant exercised reasonable care in an effort to comply with the act, but, where compliance is possible, it is the only justification which the law will accept.
Krutlies, 249 Pa. at 170-171, 94 A. at 462 (citations omitted). As in Krutlies, so also here, Section 320 does not provide that compensation shall be paid only where a minor is knowingly employed or even reasonably and in good faith employed. Rather, Section 320, like the act at issue in Krutlies makes the fact of employment in contravention of the laws of this Commonwealth, the basis upon which to hold employers hable. For the same reasons that the employer was held hable in Krutlies, it is proper to hold the Employer herein liable for the additional 50% compensation when a simple request for a work permit would comply with the law.
The Majority attempts to distinguish Krutlies from the instant case on the basis that Krutlies involved a “negligence case seeking compensatory damages for injuries where the minor plaintiffs deceit did not negate the employer’s negligence.... ” Majority op. at 80-81. This distinction is unavailing. Nothing in the principle announced in Krutlies, to wit, where the language of the statute promoting public safety does not provide a scienter element, none will be imposed, requires that it not be applied in workers’ compensation cases but instead that it be apphed only in negligence cases. Nor does the Majority explain why such a factual distinction should have the legal effect of requiring the Krut-lies rule to not apply in workers’ compensation cases.3 The Majority’s attempt to distinguish Krutlies is simply unpersuasive. Nor does the Majority’s assertion that the “facts [of Krutlies ] clearly manifested that the employer must have been aware of its blatant violation of the child labor laws” serve as a legally significant distinction so as to render Krutlies inapplicable herein. Majority op. at 81. The principle of Krutlies itself renders this a distinction without a difference. The Krutlies principle states that regardless of the knowledge of employer, the employer may be held liable for violating laws intended to protect minors. Thus, it mattered not whether the employer in Krut-lies knew or should have known of the minor’s age, just as it does not matter here whether or not the minor knew her age. The Act was designed to protect children from the weaknesses and indiscretions inherent in their immaturity.
The Majority ignores the plain language of Section 320 and instead imposes on that language a scienter requirement not present there. The Majority does so purportedly to effectuate the Majority’s perceived purpose of Section 320, namely, punishing employers. As a practical matter, however, the Majority has now rendered ineffective a statute originally designed to protect minor children from their indiscretions generally tolerated because of their immaturity, to wit, the Child Labor Law, which was incorporated into the Workers’ Compensation Act, that was designed to protect employees in the workplace. The statute has now been emasculated to such an extent that the minor child has a practically impossible burden of proving that the employer knew *86that the employee was a minor child working illegally. Scienter on the part of the employer is easy to require but difficult to prove especially in Workers’ Compensation cases. How can a minor ever prove that the employer knew the employment was illegal? Yet the Majority would place the burden of proving scienter on the minor when the Act grants total immunity and completely protects the employer from all penalty if the employer merely requires a youthful job applicant to go to a school district and obtain an employment certificate.4 Such a certificate furnished prior to employment provides employer at no cost to employer with complete immunity from the Child Labor Law protections penalty of the Act.5 Otherwise, employer acts at its peril.
Because the Majority fails to give effect to the plain language of Section 320 and because the Majority fails to appreciate that the purpose of Section 320 is to protect minors, which purpose the General Assembly reasonably deemed to be advanced by not including a scienter requirement, I am compelled to dissent.
Judge PELLEGRINI joins in this dissenting opinion.

. Act of June 2, 1915, P.L. 736, art. Ill, § 320, added by Act of April 14, 1931, P.L. 36, No. 29, § 1, as amended, 77 P.S. § 672(a).


. Although the Majority acknowledges the purposes of Section 320 as being both deterrence and punishment, Majority op. at pp. 81 and 82, the Majority only focuses on the effect upon the employer when it relies upon the punishment element to justify its result. See Majority op. at pp. 82-83. If the purpose of Section 320 were solely to punish, then it would make sense to punish an employer violating the Act more effectively than merely adding another tax deductible "wage expense” to its accounting statement by providing a criminal penalty, punitive damages, and an action at law in addition to the compensation of 150% provided by the Act. To the extent that deterrence is also a purpose of Section 320, then imposition of strict liability makes sense and does not frustrate that purpose of Section 320. Knowing that one may be held strictly liable can be a strong incentive to take extraordinary measures to assure compliance with Section 320 and thus deter violations of Section 320 and thereby assure a greater degree of diligence for the protection of minors. Thus, the Majority’s opinion fails to persuade given its acknowledgement that deterrence is one of the purposes of Section 320 and its consequent failure to explain how strict liability frustrates that purpose even if strict liability otherwise frustrates the other purpose of punishment. Because strict liability effectuates at least one of the purposes of Section 320, we ought not impose a reasonableness standard where the General Assembly has not done so.


. Kmtlies was decided on April 15, 1915 48 days before the first Workers’ Compensation Act had yet to be enacted, i.e., June 2, 1915.


. Section 320(e) oí the Act provides that
Possession of an employment certificate, duly issued and transmitted to the employer in accordance with the provisions of the child labor law and receipt thereof duly acknowledged by him, shall be conclusive evidence to such employer of his legal right to employ the minor for whose employment such certificate has been issued.


. Section 320(1) of the Act provides that
The possession of an age certificate, duly issued and transmitted to the employer by the school authorities of the school district in which a minor resides, shall be conclusive evidence to the employer of the minor's age as certified therein.